Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 9, 2022 has been entered. Claims 12-17, 20-31 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26, 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 26, lines 9, 10, it is unclear how it is possible for the motor vehicle method to control the motor vehicle to stop. Because line 3 of claim 26 defines that the vehicle is a non-self-driving vehicle driven by a driver, driver’s activity is required to control the vehicle to stop. 
On line 16 of claim 26, the meaning of another automatically piloted motor vehicle is unclear considering that line 3 of claim 26 defines that the vehicle is a non-self-driving vehicle driven by a driver. 
Claim 27 is also rejected under section 112(b) for depending from a rejected base claim.

Allowable Subject Matter
Claims 12-17, 20-25, 28-31 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  no prior arts were found to disclose, either by themselves or by combination thereof, the claimed invention. 
Claims 26 and 27 would be allowable if they are amended to overcome 35 U.S.C. 112(b) rejections. 

Response to Arguments
Applicant’s arguments filed February 9, 2022, with respect to the rejection(s) of claim(s) 12-17, 20-31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the 103 rejections have been withdrawn.  However, upon further consideration, 112 rejections are made to claims 26, 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661